Citation Nr: 1603710	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  07-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a higher disability rating for service-connected hidradenitis suppurativa in excess of 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.S. De Leo




INTRODUCTION

The Veteran served on active duty from June 1986 to July 1986, February 1987 to February 1989, and October 1993 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2011, the Board remanded this matter for additional proceedings.  The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the appeal for a higher disability rating for the service-connected hidradenitis suppurativa.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

In a September 2010 Supplemental Statement of the Case (SSOC), the AOJ denied an evaluation greater than 10 percent for service-connected hidradenitis suppurativa.  The RO referenced a VA examination report dated in February 2010 as part of the evidence relied upon in adjudicating the claim.  Having reviewed all of the VA medical records, the Board has not been able to locate the February 2010 VA examination report.  

Of record however, is a Compensation and Pension Exam Inquiry report, which reflects that a request to schedule the Veteran for a VA examination in connection to his skin disability was initiated in February 2010.  Accordingly, on remand, the AOJ must attempt to obtain the VA examination report.

Because this matter is being remanded for further development, the AOJ should attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the February 2010 VA examination conducted at the Montgomery VA Medical Center as well as any additional records of treatment for his skin disability.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted in the claims folder.  If any such reports are unavailable, that fact should be annotated in the claims folder.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

